Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 112-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 6 9, 11-12, 15, 17 and 29-33 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because of the amendment of claim 1 to delete the limitation “whole blood”.
Claim Rejections - 35 USC § 101-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 6 9, 11-12, 15, 17 and 29-33 under 35 U.S.C. 101, is withdrawn because of the Applicants’ arguments stating that none of the cited references suggest or teach the active and transformative step of further contacting an infected mammalian subject sample comprising neutrophils with a pathogen (see page 8 of Remarks filed on 02/09/2022).
Applicants’ arguments have been fully considered and are found to be persuasive.

Claim Rejections - 35 USC § 103-Withdrawn
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejection of claims 1, 6 9, 11-12, 15, 17, 29-30 and 32 under 35 U.S.C. 103 as being unpatentable over Jabs (Eur. J. Surgery, 1995, 161, 147-155, cited in the previous Office action) as evidenced by Dou (Carbohydrate Polymers, 2007, 69, 209-213, cited in the previous Office Romero (Anal. Chem., 2010, 82, 5568-5572, cited in the previous Office action), is withdrawn, because of the Applicants’ amendment of claim 1 to delete the limitation “whole blood”.
The rejection of claims 1, 6 9, 11-12, 15, 17 and 29-33 under 35 U.S.C. 103 as being unpatentable over Jabs (Eur. J. Surgery, 1995, 161, 147-155, cited in the previous Office action) as evidenced by Dou (Carbohydrate Polymers, 2007, 69, 209-213, cited in the previous Office action) and in view of Romero (Anal. Chem., 2010, 82, 5568-5572, cited in the previous Office action), as applied to claims 1, 6 9, 11-12, 15, 17, 29-30 and 32 above and further in view of Tian (Anal. Chem., 2007, 79, 6760-6733, cited in the previous Office action), is withdrawn, because of the Applicants’ amendment of claim 1 to delete the limitation “whole blood”.
Applicants also argue stating that none of the cited references suggest or teach the active and transformative step of further contacting an infected mammalian subject sample comprising neutrophils with a pathogen. Please see pages 8-10 of Remarks filed on 02/09/2022.
Applicants’ arguments have been fully considered and are found to be persuasive.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The instant method for detecting infection or inflammation in a mammalian subject, is neither taught nor fairly suggested by any teachings in the prior art. The closet prior art:
Jabs (Eur. J. Surgery, 1995, 161, 147-155, cited in the previous Office action), a method of measuring an amount of ATP and lactate in the blood sample of New Zealand rabbits (mammalian subjects) injected with E. coli endotoxin. Please see see abstract and pages 147-154. Jabs teaches that a decrease in ATP and lactate, was observed in plasma within 5 minutes after the E. coli endotoxin infection. Please see Figure 2a and Table 1.
However, Jabs fails to suggest or teach the active step of further contacting a sample from the infected subject with a pathogen.
Conclusions
Claims 1, 6, 9, 11-12, 17 and 29-33 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM D BORI whose telephone number is (571)270-7020.  The examiner can normally be reached on Monday through Friday 8:00AM-5:00PM(EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY S LUNDGREN can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IBRAHIM D BORI/
Examiner, Art Unit 1629

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629